         Case: 1:20-cv-00014-JMV Doc #: 18 Filed: 11/20/20 1 of 2 PageID #: 711


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION



KENNETH D. TAYLOR, JR.                                                                                PLAINTIFF

         V.                                                                             NO. 1:20CV00014-JMV

COMMISSIONER OF SOCIAL SECURITY                                                                     DEFENDANT



                                             FINAL JUDGMENT

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows, to-wit:

         For the reasons stated in the Commissioner’s brief and echoed by the Court on the record

at the conclusion of the parties’ oral argument during a hearing held in this matter on November

19, 2020, the Court finds there is no reversible error, and the Commissioner’s decision is

supported by substantial evidence in the record.1 Therefore, the decision of the Commissioner is


1
  Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether substantial evidence in
the record supports the Commissioner’s decision and (2) whether the decision comports with proper legal
standards. See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is ‘such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.
1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere scintilla, and less than a preponderance.”
Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v. Sullivan, 919 F.2d 901, 904 (5th Cir.
1990)). “A decision is supported by substantial evidence if ‘credible evidentiary choices or medical
findings support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations
omitted). The court must be careful not to “reweigh the evidence or substitute . . . [its] judgment” for that
         Case: 1:20-cv-00014-JMV Doc #: 18 Filed: 11/20/20 2 of 2 PageID #: 712


hereby AFFIRMED.

        SO ORDERED AND ADJUDGED this, the 20th day of November, 2020.



                                                    /s/ Jane M. Virden
                                                    U.S. MAGISTRATE JUDGE




of the ALJ, see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988), even if it finds that the evidence
preponderates against the Commissioner's decision. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994);
Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988).
                                                        2
